DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,314,513. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a shape sensor including an optical fiber and radiopaque material incorporated with the optical fiber.
U. S. Application No. 16/410,710
U. S. Patent No. 10,314,513
21.  An apparatus comprising: an instrument comprising: an elongated, flexible body including an inner surface and an outer surface, wherein the inner radiopaque material incorporated into a first portion of the plurality of portions and a second portion of the plurality of portions, wherein the radiopaque material is incorporated into the first portion such that the first portion has a first radiopacity, and the radiopaque material is incorporated into the second portion such that the second portion has a second radiopacity, wherein the first radiopacity is different from the second radiopacity.

29. (New) The apparatus of claim 21, further comprising a shape sensor comprising an optical fiber extending at 
30. (New) The apparatus of claim 29, wherein the optical fiber comprises the first and second portions of the plurality of portions and wherein the first and second portions are impregnated with the radiopaque material.  


elongated, flexible 
body;  a shape sensor including an optical fiber extending at least partially 
along the elongated, flexible body;  and a radiopaque material incorporated 
with the optical fiber along an entire length of the optical fiber, wherein the 
radiopaque material is incorporated such that the optical fiber is 
radiographically distinguishable from a remainder of the elongated, flexible 
body.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27 and 38 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2009/0318835 to Ressemann et al.
Regarding Claim 21 and 38, Ressemann teaches an apparatus and method comprising: an instrument comprising: an elongated, flexible body including an inner surface and an outer surface, wherein the inner surface is shaped to define a lumen extending through at least a portion of the elongated, flexible body; and a plurality of portions extending along a length of the elongated, flexible body (Figs. 3 and 6-11 teaches an elongated flexible instrument with a lumen extending through); and a radiopaque material incorporated into a first portion of the plurality of portions and a second portion of the plurality of portions, wherein the radiopaque material is incorporated into the first portion such that the first portion has a first radiopacity, and the radiopaque material is incorporated into the second portion such that the second portion has a second radiopacity, wherein the first radiopacity is different from the second radiopacity (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity; claim 32 and figs. 3 and 6-11).  
Regarding Claim 22 and 23, Ressemann teaches that the second portion is distal to the first portion, and wherein the second radiopacity is greater than the first radiopacity  (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity, as such one is greater than the other).
Regarding Claim 24 Ressemann teaches a demarcation area separates the first portion from the second portion, and wherein the radiopaque material transitions from the first radiopacity to the second radiopacity at the demarcation area  (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different 
Regarding Claim 25 Ressemann teaches that the radiopaque material is incorporated into a third portion of the plurality of portions, wherein the radiopaque material is incorporated into the third portion such that the third portion has a third radiopacity, wherein the third radiopacity is lower than the second radiopacity of the second portion and greater than the first radiopacity of the first portion (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity, as such one is greater than the other; and para 065 teaches a multiple filament band, which is a third radiopacity).  
Regarding Claim 26 Ressemann teaches that the second portion is distal to the first portion, and wherein the first radiopacity is greater than the second radiopacity (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity, as such one is greater than the other).  
Regarding Claim 27 Ressemann teaches that the first portion includes a first band and the second portion includes a second band (para 065 teaches different band).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793